Citation Nr: 1411282	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-42 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cold injury residuals of the feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to June 1984 and December 1986 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional pertinent documents for this claim.  

A videoconference hearing was held in February 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and is associated with the claims file.  


FINDING OF FACT

The Veteran's foot cold injury residuals were as likely as not incurred in service.  


CONCLUSION OF LAW

Foot cold injury residuals were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is granting entitlement to service connection for cold injury residuals, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

The Veteran seeks entitlement to service connection for cold injury residuals of the feet.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise and therefore the criteria for entitlement to service connection have been met.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is acknowledged to have pain in her feet, as shown by her lay statements in her hearing, her husband's lay statement, private medical records and VA records.  The Veteran's service records show treatment for a cold injury in January 1987.  

The Veteran's private medical records a letter from her podiatrist, Dr. M.D.W. in which he opined that the Veteran's current bilateral foot pain was a result of her in-service cold injury, chilblains.  

The Veteran was afforded a VA examination in April 2010.  The examiner, a physician's assistant opined that it was less likely than not that the Veteran's current foot pain was related to her in-service cold exposure and chilblains.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

While there is some evidence that tends to show that the Veteran's foot pain is not service-connected, such as the April 2010 VA examiner's opinion, there is also a private medical opinion that relates her current disability to her in-service injury in 1987.  Hence, the Board finds that the evidence in this case is in equipoise.  In this regard, it is well to note that the appellant is competent to offer testimony that she has experienced foot pain since her January 1987 inservice injury.  Further, while both opinions were provided by competent medical care providers, the opinion provided by the podiatrist was offered by an expert in the care of foot disorders.  Therefore, based on its review of the relevant evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that her foot cold injury residuals are service-connected.  Id.  Accordingly, service connection for foot cold injury residuals is granted.  


ORDER

Entitlement to service connection for foot cold injury residuals is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


